Citation Nr: 0826174	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-16 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to separate 10 percent ratings for tinnitus 
in each ear.

2.  Entitlement to an effective date earlier than March 22, 
1993, for special monthly compensation for loss of use of the 
right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2004 and August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.


FINDINGS OF FACT

1.  The veteran experiences tinnitus.

2.  The veteran's initial claim for special monthly 
compensation for loss of use of the right foot was received 
on April 12, 1990.

3.  The veteran met the criteria for special monthly 
compensation for loss of use of the right foot when his claim 
was filed but it is not factually ascertainable that he met 
the criteria during the one year period prior to the receipt 
of his claim.


CONCLUSIONS OF LAW

1.  There is no schedular basis for the assignment of more 
than a single, 10 percent rating for tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007).

2.  The criteria for entitlement to an effective date of 
April 12, 1990, but not earlier, for an award of special 
monthly compensation based upon loss of use of the right foot 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006) and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the tinnitus claim, as explained below, the 
pertinent facts in this case are not in dispute and the law 
is dispositive.  Consequently, there is no additional 
evidence that could be obtained to substantiate the claim, 
and no further action is required to comply with 38 U.S.C.A. 
§ 5103(a) or 38 C.F.R. § 3.159.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

With respect to the earlier-effective date claim, the record 
reflects that the originating agency provided the veteran 
with the notice required under the VCAA, by the March 2005 
Statement of the Case and by letter mailed in June 2005.  
Although the RO did not readjudicate the veteran's claims 
following the provision of the required notice, no additional 
evidence pertinent to the issue was received in response to 
the notice.  Therefore, there is no reason to believe that 
any ultimate decision of the RO on the merits of the claim 
would have been different had complete VCAA notice been 
provided at an earlier time.  

As explained below, a determination of the proper effective 
date for the award of special monthly compensation is based 
upon when the claim for the benefit was received and when 
entitlement arose.  The record reflects that all evidence 
pertinent to when the veteran's entitlement arose is already 
of record as is the documentation constituting the veteran's 
claim for special monthly compensation.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate this claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims. 

Tinnitus

The veteran contends that in accordance with a Court 
decision, he should be granted a 10 percent rating for each 
ear because he experiences tinnitus in both ears.

The Board acknowledges that in Smith v. Nicholson, 19 Vet. 
App. 63, 78, (2005), the Court held that the pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
the assignment of dual ratings for bilateral tinnitus.  
However, the veteran was granted service connection for 
tinnitus, effective in December 2004.  The criteria in effect 
in December 2004 and thereafter specifically provide that a 
maximum rating of 10 percent is warranted for tinnitus, 
whether the sound is perceived in one ear, both ears or the 
head.  The Board also notes that VA appealed the 
aforementioned Court decision to the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit).  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the lower Court erred in not deferring 
to VA's interpretation of its own regulations, 38 C.F.R. § 
4.25 and Diagnostic Code 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  

Thus, it is clear that the veteran's claim for more than a 
single, 10 percent schedular rating for tinnitus is without 
legal merit.

Earlier Effective Date 

Legal Criteria

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  Otherwise, the 
award will be effective the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not of full age and capacity or possessing 
full social and civil rights may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran and his representative contend that he should 
have been assigned an effective date for special monthly 
compensation from the date of right foot surgery in 1986.  
The Board has reviewed all of the evidence of record and has 
determined that the veteran's first claim for special monthly 
compensation for loss of use of the right foot was received 
on April 12, 1990.  Although he had previously sought an 
increased rate of disability compensation for his bilateral 
foot disability, that claim was denied by the RO and the 
denial was affirmed in a Board decision dated in December 
1989.  Neither the veteran nor his representative has 
identified anything that should be construed as an earlier 
claim for special monthly compensation.  

The April 1990 claim was denied in a June 1991 rating 
decision.  In the Board's opinion, a statement received from 
the veteran in July 1991 constitutes a valid and timely 
notice of disagreement with the denial of special monthly 
compensation.  The subsequently received evidence, to include 
reports of VA examinations in June 1992 and March 1993, 
confirm the existence of loss of use of the veteran's right 
foot.  With resolution of reasonable doubt in the veteran's 
favor, the Board concludes that the veteran met the criteria 
for special monthly compensation when his claim was filed on 
April 12, 1990.  None of evidence establishes that he met the 
criteria for this benefit during the one year period prior to 
April 12, 1990.  Accordingly, the Board concludes that an 
effective date of April 12, 1990, but not earlier, is 
warranted.


ORDER

Entitlement to separate 10 percent ratings for tinnitus in 
each ear is denied.

Entitlement to an effective date of April 12, 1990, but not 
earlier, for the grant of special monthly compensation for 
loss of use of the right foot is granted, subject to the 
criteria applicable to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


